*254Dissenting Opinion by
Mr. Justice -Cohen :
Once again, as in Board of Public Education v. Soler, 406 Pa. 168, 176 A. 2d 653 (1961), a majority of this Court has misinterpreted the effect of Board of Public Education v. Intille, 401 Pa. 1, 163 A. 2d 420 (1960) and Board of Public Education v. Watson, 401 Pa. 62, 163 A. 2d 60 (1960), and has overlooked the basic distinction between an incompetency interview and a loyalty proceeding. In this case, moreover, my colleagues have compounded the error by broadening the meaning of “incompetency” even beyond the encompassing interpretation given that word in the recent Soler opinion.
The majority opinion in the present case indicates further misunderstanding of the laws of both the United States and the Commonwealth of Pennsylvania by suggesting that Intille and Watson in no way affected the interpretation given by this Court to “incompetency” in Board of Public Education v. Beilan, 386 Pa. 82, 125 A. 2d 327 (1956), affirmed 357 U. S. 399, 409, 2 L. Ed. 2d 1414, 1433, 78 S. Ct. 1317, 1324 (1958). In affirming Beilan, the U. S. Supreme Court held only that the interpretation of “incompetency” given by this Court “is not inconsistent with the Federal Constitution,” (357 U. S. at 408). This decision in no way precluded our Court from changing the interpretation of “incompetency,” as we did in Intille and Watson.
The majority here asserts that under the Soler decision, a teacher’s refusal to answer questions asked by his administrative superior concerning his loyalty constitutes “incompetency” within the meaning of the Public School Code of March 10, 1949, P. L. 30, §1122 et seq., as amended, 24 PS §11-1122 et seq., and that the only issue involved herein is whether appellee’s behavior fell within the judicial proscription. One need only glance at the lengthy opinion of the majority to realize that the real, indeed the sole, question in this *255case concerns appellee’s loyalty. If the majority is concerned only with incompetency, there is no relevancy in the detailed history of the Communist conspiracy in this country and abroad. Similarly, if incompetency is the only question involved, the majority’s attack on the appellee for his affiliation with Communist organizations is unnecessary.
It is ironic that August’s alleged incompetency does not arise out of his membership in Communist organizations. Indeed, he cannot be discharged for such membership under the Public School Code of 1949, but must be proceeded against in compliance with the Pennsylvania Loyalty (Pechan) Act of 1951, December 22, P. L. 1726, as amended, 65 PS §211 et seq. Notwithstanding, the majority holds, in defiance of logic, that appellee’s mere refusal to answer his superior’s questions concerning this membership, in and of itself, constitutes incompetency.
What, says the majority, is the difference between a refusal by a teacher to answer questions posed by an administrative superior concerning loyalty and questions concerning immoral or criminal behavior? Under the Pennsylvania statutes there is a very crucial distinction. Unquestionably, a teacher’s refusal to answer his superior regarding alleged immoral or criminal activities would constitute insubordination and fall within the definition of incompetency under the Public School Code of 1949, 24 PS §11-1122. I agree thoroughly that a school board is entitled to candid answers from its employees and that it can terminate the employee’s status on the ground of incompetency if such answers are not forthcoming. Since the Public School Code of 1949 does not provide a specific procedure to guide the administrative superior in questioning teachers regarding these matters, the professional interview is the proper — indeed, the only — place for the superior to obtain this information.
*256Concerning loyalty, however, the Legislature has established a detailed statutory procedure to assist the administrative officer to obtain necessary information under conditions safeguarding the teacher’s interests. For this reason, questions regarding loyalty were excepted by the explicit provisions of the Pechan Act from the matters permitted to be raised in an incompetency interview. In this one area, therefore, the Public School Code of 1949 has been preempted by the Pechan Act.
The title of the Pechan Act states, “An act relating to the loyalty to the United States and the Commonwealth of Pennsylvania of public officers and employes, including teachers and other employes of the public school system . . .; prohibiting appointment or employment and requiring discharges after hearing in certain cases . . . .”
Moreover, Section 15 of the Act provides: “Effect and Applicability of Act ... (a) The provisions of this act shall not affect the right to discharge any person for any cause other than those provided for by this act or without cause under existing law . . .” (65 PS §225) (Emphasis supplied)
The majority states that its interpretation of the Pechan Act will not render the law impotent and meaningless. It then attempts to justify August’s dismissal, patently based on the substantive grounds of disloyalty without the corresponding safeguards of the Pechan Act, on the basis that the sole question raised at the interview was that of incompetency and that, consequently, the statutory requirements for a loyalty inquest were unnecessary and inapplicable. Such a position misconstrues the basic meanings of loyalty and incompetency and constitutes an indiscriminate interchanging of these very distinct words.
The Legislature in enacting the Pechan Act was well aware of the charged atmosphere in which the Act *257was to be applied. Consequently, to be discharged under the Act, a person must be determined to be a “subversive person” by a “fair preponderance of the evidence.” 65 P.S. §217. The difficulty which a School Board might have in meeting the rather rigorous burden imposed by the Act makes an incompetency interview a much more attractive forum in which to discuss the question of loyalty. This Court, in Beilan, Soler and the present case, approves this practice even though it is contrary to the provisions of the Pechan Act and though it destroys the distinctions between “loyalty” and “incompetency.”
Here, however, the majority even goes beyond the interpretation of ineompetency given in Soler. In this case, we never reached the step where the teacher refused to answer questions posed by the administrative superior. Appellee ivas discharged without the superintendent having actually asked him questions at an interview. The record is clear that an initial hearing was held in October, 1952. At that time no questions were asked, and the superintendent gave appellee permission to refer the matter to counsel. Subsequently, August phoned the superintendent and informed him that under advice of counsel, he would act as had other teachers accused of disloyalty and would not answer questions concerning this subject. No questions were asked during the conversation. Dr. Hoyer, the superintendent, never fixed a time for a second interview at which he could propound the questions he wished to ask. Appellee was justified in expecting an interview before he was suspended. Without holding an interview at which he actually posed questions concerning loyalty, the superintendent had no way of knowing whether appellee would actually refuse to answer. Indeed, at the hearing before the School Board, the first opportunity he had to appear before an official body, August did answer questions concerning his association with Communist organizations.
*258In effect, the majority is holding that an administrative superior can discharge a teacher on the grounds of incompetency if the superior has reason to believe that the teacher will refuse to answer questions in futuro. This is a most dangerous proposition. Although the present case concerns loyalty, the majority’s position is equally as applicable in a situation concerning immoral or criminal activity. Consequently, a teacher accused of improper activity would be fired if he expresses reluctance to discuss the matter with his superior, even though the latter may never have questioned him formally concerning it.
Mere suspicion of refusal is not sufficient; there must be an actual refusal to answer to constitute incompetency, even within the wide interpretation given to that word by this Court. Human beings change their minds. A teacher must be given the opportunity at a scheduled interview to refuse to answer, and must be on notice that his refusal will constitute incompetency. Any other position does violence to the Due Process clauses of both the United States and Pennsylvania Constitutions.
It is not difficult to lodge an emotional diatribe, as the majority opinion does, against the Communist organization and its recognized conspiracy to conquer the world. When, however, we approve procedures which violate fundamental due process, despite the fact that the Legislature has provided an effective, direct and constitutionally sound alternative method for ridding ourselves of these undesirables, we lose all sense of law and order, and, indeed, play into the hands of the Communist conspiracy. It is just such a course that the majority opinion invites.
The majority opinion asks, “What would happen to all organized society if government employees could close their eyes to directives which control the inter-meshing of the vast complicated gears of governmental *259machinery?” There is an obvious answer to this query. If the procedures provided by the Pechan Act are utilized, such employes would be eliminated from the scene. There is, however, a second result, much more inimical to organized society, which the majority opinion does not consider: when, as happened here, government officers close their eyes to positive statutory directives, and, without any evidence, impose sanctions, due process is denied and the very fibre .of our democratic government is weakened.